Title: [August 1765]
From: Adams, John
To: 



      August 15th. 1765.
      
      
       I hope it will give no offence, to enquire into the Grounds and Reasons of the strange Conduct of Yesterday and last Night, at Boston. Is there any Evidence, that Mr. Oliver ever wrote to the Ministry, or to any Body in England any unfavourable Representations, of the People of this Province? Has he ever placed the Character of the People, their Manners, their Laws, their Principles in Religion or Government, their submission to order and Magistracy, in a false Light?
       Is it known that he ever advised the Ministry to lay internal Taxes upon Us? That he ever solicited the office of Distributer of Stamps? or that he has ever done any Thing to injure the People, or to incur their Displeasure, besides barely accepting of that office? If there is no Proof at all of any such Injury done to the People by that Gentleman, has not the blind, undistinguishing Rage of the Rabble done him, irreparable Injustice? To be placed, only in Pageantry, in the most conspicuous Part of the Town, with such ignominous Devices around him, would be thought severity enough by any Man of common sensibility: But to be carried thro the Town, in such insolent Tryumph and burned on an Hill, to have his Garden torn in Pieces, his House broken open, his furniture destroyed and his whole family thrown into Confusion and Terror, is a very attrocious Violation of the Peace and of dangerous Tendency and Consequence.
       But on the other Hand let us ask a few Questions. Has not his Honour the Lieutenant Governor discovered to the People in innumerable Instances, a very ambitious and avaricious Disposition? Has he not grasped four of the most important offices in the Province into his own Hands? Has not his Brother in Law Oliver another of the greatest Places in Government? Is not a Brother of the Secretary, a Judge of the Superiour Court? Has not that Brother a son in the House? Has not the secretary a son in the House, who is also a Judge in one of the Counties? Did not that son marry the Daughter of another of the Judges of the Superiour Court? Has not the Lieutenant Governor a Brother, a Judge of the Pleas in Boston? and a Namesake and near Relation who is another Judge? Has not the Lieutenant Governor a near Relation who is Register of his own Court of Probate, and Deputy Secretary? Has he not another near Relation who is Clerk of the House of Representatives? Is not this amazing ascendancy of one Family, Foundation sufficient on which to erect a Tyranny? Is it not enough to excite Jealousies among the People?
       Quere further. Has not many a Member of both Houses, laboured to the Utmost of his Ability, to obtain a Resolution to send home some Petitions and Remonstrances to the King, Lords and Commons vs. the Impositions they saw were about to be laid upon Us. Has not the Lieutenant Governor all along been the very Gentleman who has prevented it, and wiped out every spirited, if not every sensible Expression out of those Petitions?
       Quaere further. When the Court was about to choose an Agent, did not the Governor, Lieutenant Governor, and Secretary, make Use of all their Influence to procure an Election for Mr. Jackson? Was not Mr. Jackson  a secretary to Mr. Greenville? Was not Mr. Greenville, the Author of the late Measures relative to the Colonies? Was not Mr. Jackson an Agent and a particular Friend of the Governor? Was not all this considering the natural Jealousy of Mankind, enough to excite suspicions among the Vulgar, that all these Gentlemen were in a Combination, to favour the Measures of the Ministry, at least to prevent any Thing from being done here to discourage the Minister from his rash, mad, and Dogmatical Proceedings?
       Would it not be Prudence then in those Gentlemen at this alarming Conjuncture, and a Condescention that is due to the present Fears and Distresses of the People, (in some manner consistent with the Dignity of their stations and Characters,) to remove these Jealousies from the Minds of the People by giving an easy solution of these Difficulties?
      
      
       
        
   
   This is the first entry in the Diary since the rough draft of the essay on canon and feudal law, presumably begun in February. In March JA had been chosen one of the surveyors of highways in Braintree and also a member of a committee to lay out the North Commons in lots to be sold (Braintree Town RecordsSamuel A. Bates, ed., Records of the Town of Braintree, 1640 to 1793, Randolph, Mass., 1886., p. 399–402, 406–407). In April and May and again in July and August he attended sessions of Plymouth and Bristol Inferior Courts; in June he traveled the eastern circuit to Maine for the first time. On 14 July his first child, named for her mother and referred to in this work as AA2, was born.


       
       
        
   
   This entry is quite evidently a draft of another newspaper letter, but no printing has been found. On the morning of 14 Aug. a Boston mob hanged an effigy of Secretary Andrew Oliver, who according to reports had been appointed to distribute the stamps in Massachusetts when the Stamp Act went into effect on 1 November. In the afternoon the mob marched to the Province House and mockingly huzza’d Governor Bernard and the Council, proceeded to Oliver’s new building at his dock on Kilby Street (where it was presumed the stamps would be distributed), destroyed it, built a bonfire on Fort Hill from the remnants of the building, and burned the effigy. Later that evening they pillaged Oliver’s town residence and garden, and drove off Lt. Gov. Hutchinson and the sheriff with brickbats when they tried to interfere with the fun. See Boston Gazette, 19 Aug. 1765, suppl.; Rowe, Letters and DiaryLetters and Diary of John Rowe, Boston Merchant, 1759–1762, 1764–1779, ed. Anne Rowe Cunningham, Boston, 1903., p. 88–89; Edmund S. and Helen M. Morgan, The Stamp Act Crisis, Chapel Hill, 1953, p. 121–125.


       
       
        
   
   Richard Jackson (1721?–1787) was appointed provincial agent in London by the Massachusetts General Court, 24 Jan. 1765, to succeed Jasper Mauduit; see Hutchinson to Jackson, 25 Jan. 1765 (MHS, Colls.Massachusetts Historical Society, Collections and Proceedings., 74 [1918]:179, note). According to James Otis and other anti-Hutchinsonians, Hutchinson had wanted Jackson appointed in 1762 “from views of interest hoping in him to have a private agent of his own invested with a publick character” (same, p. 78; see also p. 95, 115, 124, 127, note, 128; and entry of 1 Feb. 1763 and note, above).


       
       
        
   
   Corner of page torn off.


       
      
      

      
       August 1765
       
      
      
      
       Hannah Place vs. Atwood.
       Introduced into the family at 13. Constant Understanding that she should be paid. A Pittance left to ’em by their Uncle. He cutt. No particular Bargain for Wood or service.
       Hannah Atwood. Had one of em constantly as a Maid. My Husband promised to pay her. The fore part of the Time Mary worked, the latter Hannah. Hannah worked but very little abroad the whole Time. She did some. They told me, both could not leave home at once.  They bought their own Cloaths. From 47 to 56.
       Richd. Mayberry. They worked at taylering for me. I paid em in sugar and Tea. I’ve seen them washing and laboring. And sowing seeds in Garden.
       Daniel Barrows. About House work, fetching Water and Washing—no other Help.
       Eliz. Halloway. Seen em Milking, Washing, Ironing, Baking. 3 of em lived there. Went out and took in Work.
       Susannah Jones.
       Wm. Halloway. Molly was weakly and made this her Home.
       Eliz. Place. Father in Law employed one of my sisters constantly as a Maid and said he would pay her and all the rest of us were welcome to live there. Molly uneasy. He said his Word as good as the Bank. He found Room and Wood, and Provisions. Father borrowed the Wood of sister Hannah, to buy his Grave stones, pay her the Wood or the Money. Hired some Washing.
       Abiel Whitmarsh. Something of an Account.
       George Hallowell. Got me to milk.
       George Ware. Conversation with Atwood about pay for Doctering. Chose to know what it is. Said he would agree with them and leave it to Men. Have known them to buy some Tea &c.
       Paine. Troublesome family. No troublesome Company.—Family Witnesses.
       White. Younger sister Elder sister.
       Witnesses.
       Joseph Atwood. They worked out. The old Lady used to be the Maid, in the family. Never heard of any pay. Old Gentleman in kitchen. Weakly. Within 6 Year. My maid often sent for to help her up.
       David Walker. They took several suits of Cloaths home. Never mistrusted their being Maids.
       John Camp. Lived there 10 Year.
      
      
       
        
   
   The following notes on the case of Hannah Place v. Ephraim Atwood Jr. can be dated from an entry in one of JA’s lists of legal actions, in which this case is mentioned as coming up in Taunton (Bristol co.) Inferior Court, Aug. 1765. JA probably served as the defendant’s counsel.


       
       
        
   
   The omitted word was written between the lines and is illegible. It could be the name of another deponent or witness and at a guess is “Bayley.”


       
       
        
   
   Here a line is drawn across the page in the MS.


       
       
        
   
   This note is on a page by itself and separated from the foregoing notes, but it probably relates to the case of Place v. Atwood.


       
      
     